              Case 2:20-cv-00140-JLR Document 10 Filed 08/12/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          AHMED ISMAIL,                                 CASE NO. C20-0140JLR

11                               Plaintiff,               ORDER DISMISSING
                   v.                                     COMPLAINT
12
            IKEA US RETAIL LLC,
13
                                 Defendant.
14

15          On June 26, 2020, the court issued an order to show cause why this matter should

16   not be dismissed for failing to comply with the Federal Rule of Civil Procedure 4(m) time

17   limitations for serving the defendant with a summons and a copy of the complaint. (See

18   OSC (Dkt. # 9) at 3 (citing Fed. R. Civ. P. 4(m)).) The court warned Plaintiff Ahmed

19   Ismail that if he did not timely respond to the court’s order to show cause, the court

20   would dismiss his action without prejudice. (See id.) Mr. Ismail’s response was due on

21   July 9, 2020. (See id.) Mr. Ismail has not responded to the court’s order to show cause to

22   //


     ORDER - 1
              Case 2:20-cv-00140-JLR Document 10 Filed 08/12/20 Page 2 of 2



 1   date. (See generally Dkt.) Accordingly, the court dismisses Mr. Ismail’s complaint

 2   without prejudice.

 3         Dated this 11th day of August, 2020.

 4

 5                                                  A
                                                    JAMES L. ROBART
 6
                                                    United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
